Mr. Justice Morris
delivered the opinion of the Court:
A preliminary question has been raised here by the appellee, on whose behalf it is contended that the record does not purport to contain the whole testimony in the case, or the substance of it; and therefore that nothing remains to this court but to affirm the judgment of the trial court. It does not seem that this criticism upon the contents of the record is wholly unfounded; and we have repeatedly had occasion to animadvert upon the loose and insufficient manner in which bills of exception have been prepared when it is the intention of parties to state in them the substance of the whole testimony, and yet fail in specific terms so to do. It is elementary law that, in order that an appellate tribunal may pass intelligently upon the ruling of a trial court, the record must give, and must purport to give, the substance of all the testimony bearing upon such ruling; and when the ruling is upon the whole testimony, — as, when a verdict is directed either for the plaintiff or for the defendant,— the record must give, and must purport to give, the substance of all the testimony, — although, of course, testimony not bearing upon the ruling — as, for example, medical testimony as to the nature and extent of a plaintiff’s injuries — need not be given.
But although the record in the present case is not free from just criticism in this regard, yet we think, in view of its general tenor, that it should be accepted as sufficient It states, after the detail of the testimony of witnesses on both sides, that *44“counsel for both plaintiff and defendant announced that they had no further testimony to offer, and rested their caseand it is not contended as a matter of fact, on behalf of the appellee, that any substantial testimony needed for the disposition of the case has been omitted.
The motion of the defendant on which the jury was peremptorily requested and instructed to render a verdict in favor of the District of Columbia was expressly based on the fact that the plaintiff was a policeman in the employment of the District of Columbia, and therefore, as we infer, presumably not entitled to recover for any negligence on the part of the municipality. But we do not so understand the law to be; and we think that there was error in the ruling of the trial court in this regard.
The, plaintiff was a policeman, it is true, and may perhaps be regarded as having been in the employment of the District of Columbia, and subject to all the rules and regulations which govern the police force of this District, so far as they are applicable to his case. But it is very plain that he was only a special policeman for a special purpose, and not subject to the performance of the general duties of a policeman, in the ordinary sense of that term. And yet it is argued in all seriousness in this case that “it was the duty of the plaintiff to observe the condition of this sidewalk, which was on his beat, and to see that no defects or obstructions were suffered to remain thereon, and to remove such obstruction or defect at once, and, if necessary, display a lantern from such guard as he may provide, and to make an immediate report to the lieutenant of police, to be forwarded to the police headquarters.”
It is very clear that there w^as no such duty imposed upon the plaintiff. He was employed for one sole purpose, that of guarding from depredation the property of those who paid him for his services. For this purpose alone, and to enable him to perform his duty in that regard, he received a commission from the District of Columbia as policeman. To say that he was required to keep in repair the streets within his beat, or, rather, within the district to which his employment was restricted, we would be compelled to regard as an absurdity. Whatever duty *45there was upon him in the premises with regard to the condition of the sidewalk, he fully performed it when he reported that condition to the station master at the next police station. Thereafter he was as much entitled to recover for any injuries that might be suffered by him as any other citizen would be. Nor would there seem to be any reason why the law between employer and employee should not be applied here, which requires that the employer should provide a reasonably safe place and reasonably safe appliances for the performance by the employee of the duties of his employment.
There is no place here for the application of the doctrine that an employee must take the risk of his employment and the risk of the negligence of his fellow servants. There is presented simply the case of one injured by the negligence of the municipality after ample notice to the municipality of the existence of the dangerous thing which caused the injury. There is no case of coemployment in the sense of the law, to relieve the employer from liability. Kimball v. Boston, 1 Allen, 417; Turner v. Indianapolis, 96 Ind. 52; 20 Am. & Eng. Enc. Law, 2d ed. title Master and Servant, p. 91, and notes.
We are clearly of opinion that this case should have heen submitted to a jury, and that it was error to withdraw it from them.
The judgment appealed from will, therefore, be reversed, with costs, and the cause will be remanded to the Supreme Court of the District of Columhia, with directions to vacate the verdict and judgment therein entered,, and to award a new trial. And it is so ordered. Reversed.